         Case 1:20-cv-01240-JEB Document 38 Filed 03/17/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


__________________________________________
                                          )
WP COMPANY LLC                             )
d/b/a THE WASHINGTON POST, et al.          )
                                           )
                  Plaintiffs,              )
                                           )
v.                                         )          Case No. 1:20-cv-1240-JEB
                                           )
U.S. SMALL BUSINESS ADMINISTRATION, )
                                           )
                  Defendant.               )
                                           )
__________________________________________)


              ENTRY OF APPEARANCE OF JONATHAN S. GOLDSTEIN

       Kindly enter the appearance of Jonathan S. Goldstein on behalf of Amicus Curiae

National Federation of Independent Business, Inc. (NFIB).




                                               Respectfully submitted,

                                               GOLDSTEIN LAW PARTNERS, LLC

                                               /s/ Jonathan S. Goldstein
                                               Jonathan S. Goldstein (I.D. #PA0072)
                                               11 Church Road
                                               Hatfield, PA 19440
                                               Phone: 610.949.0444
                                               Fax: 610.296.7730
                                               jgoldstein@goldsteinlp.com

                                                      Counsel for Amicus Curiae NFIB
                     Case 1:20-cv-01240-JEB Document 38 Filed 03/17/21 Page 2 of 2

	  
	  

                                                    CERTIFICATE OF SERVICE


       I hereby certify that on March 17, 2021, I electronically filed the foregoing Entry of

Appearance on behalf of Amicus Curiae National Federation of Independent Business, Inc.

(NFIB), with the Clerk of the Court for the United States District Court for the District of

Columbia using the CM/ECF system. Counsel of record for all parties are registered CM/ECF

users and will be served by the District Court’s CM/ECF system. This includes the following:

                                                  BALLARD SPAHR LLP
                                                  Charles D. Tobin
                                                  Maxwell S. Mishkin
                                                  Kristel Tupja
                                                  1909 K Street NW, 12th Floor
                                                  Washington, D.C. 20006
                                                  Telephone: (202) 661-2200
                                                  Fax: (202) 661-2299
                                                  tobinc@ballardspahr.com
                                                  mishkinm@ballardspahr.com
                                                  tupjak@ballardspahr.com

                                                  Counsel for Plaintiffs
	  
	     	     	      	     	     	     INDRANEEL SUR
                                           (D.C. Bar No. 978017)
                                           Trial Attorney
                                           U.S. Department of Justice Civil Division
                                           Federal Programs Branch
                                           P.O. Box 883 Washington, DC 20044
                                           Tel.: (202) 616-8488
                                           Fax: (202) 616-8470
                                           Email: Indraneel.Sur@usdoj.gov

                                                  Counsel for Defendant


                                                                     GOLDSTEIN LAW PARTNERS, LLC

                                                                     /s/ Jonathan S. Goldstein
                                                                     Jonathan S. Goldstein (I.D. #PA0072)

                                                                     Counsel for Amicus Curiae NFIB
Dated: March 17, 2021
